Citation Nr: 9933964	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  97-17 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the 
service-connected post-traumatic stress disorder (PTSD) for 
the period September 24, 1996 to March 23, 1998.

2.  Entitlement to a rating for the service-connected post-
traumatic stress disorder (PTSD) in excess of 70 percent from 
March 24, 1998.

3.  Entitlement to an increased rating for the service-
connected traumatic arthritis, left hip, currently evaluated 
as 10 percent disabling.  

4.  Entitlement to an increased rating for the service-
connected traumatic arthritis, right hip, currently evaluated 
as 10 percent disabling.

5.  Entitlement to an increased rating for the service-
connected traumatic arthritis, left shoulder, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for the service-
connected traumatic arthritis, lumbar spine, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1939 to 
October 1945.  He was a prisoner of war (POW) of the German 
government from February 1943 to May 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the rating for the 
service-connected PTSD to 50 percent, effective from 
September 24, 1996 and denied the veteran's other claims for 
increase.  The veteran submitted a notice of disagreement 
(NOD) in March 1997, expressing his dissatisfaction with the 
ratings assigned.   

By an April 1997 rating decision, the RO determined that the 
veteran was entitled to a total disability rating based on 
individual unemployability, effective from March 11, 1997.

In a May 1998 rating action, the RO increased the rating for 
the service-connected PTSD to the current level of 70 
percent, effective from March 24, 1998.  Although the RO 
indicated that the appeal with respect to that issue was 
withdrawn, the Board notes that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal." AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the issue of increased rating for the service-
connected PTSD remains in appellate status.  


REMAND

The veteran contends that the service-connected disabilities 
at issue are more severe than the current ratings indicate.  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Inasmuch as the veteran has submitted well-
grounded claims, VA is obligated to assist him in the 
development of those claims.  38 U.S.C.A. § 5107(a).

By a March 1984 rating action, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective from November 11, 1982.  The veteran commenced the 
present action by submitting a claim for increase in December 
1996.  As noted hereinabove, in the rating action presently 
on appeal, the RO increased the rating for PTSD to 50 
percent, effective from September 24, 1996.  The veteran 
disagreed with that evaluation and was afforded a VA 
examination in March 1998.  In a May 1998 rating decision, 
the RO reviewed the report of that examination and increased 
the rating to the current level of 70 percent, effective from 
March 24, 1998.  By assigning a different effective date for 
the assignment of the 70 percent rating, the RO, in effect, 
established separate periods to be considered in rating the 
veteran's disability.  

Determining a rating for the veteran's service-connected PTSD 
is further complicated by the fact that the criteria for 
evaluating mental disorders were changed, effective November 
7, 1996-a date prior to the date of claim, but after the 
effective date of the assignment of a 50 percent rating.  

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies.  White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board further notes, however, that consideration under the 
revised rating schedule criteria should not be undertaken 
before such criteria became effective.  The Court, addressing 
a similar matter, stated that the effective date rule 
contained in 38 U.S.C. § 5110(g) prevents the application of 
a later, liberalizing law to a claim prior to the effective 
date of the liberalizing law, since the Secretary's legal 
obligation to apply the effective date of the revised 
regulations prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas.  That is, for any 
date prior to November 7, 1996, neither the RO nor the Board 
could apply the revised rating schedule to a claim for 
increase.  Rhodan v. West, 12 Vet. App. 55 (1998).  

In the present case, the rating criteria were changed before 
the claim was filed and the RO assigned an increased rating 
which became effective during a period in which only the old 
rating criteria were in effect.  It is that rating action 
which is currently on appeal.  Therefore, the RO must 
consider the claim for a rating in excess of 50 percent from 
September 24, 1996 to November 6, 1996 under the old criteria 
only; a rating in excess of 50 percent from November 7, 1996 
to March 23, 1998, under the new rating criteria; and a 
rating in excess of 70 percent from March 24, 1998, under the 
new rating criteria.  

The February 1997 rating, as reflected in the April 1997 
statement of the case, considered only the old criteria, 
although the statement of the case did contain the revised 
criteria.  The May 1998 rating, a copy of which was sent to 
the veteran, set forth and considered the new criteria.  In 
this latter rating, the new criteria were applied to the 
results of a March 24, 1998 VA examination for rating 
purposes.  Thus, the RO did not consider the new criteria for 
the period November 7, 1996 to March 23, 1998 and must do so.

The Board also points out that in considering a claim for a 
rating in excess of 50 percent for the periods prior to March 
24, 1998, the RO must consider only the evidence of record 
dated between September 24, 1996 and March 23, 1998.  For the 
period subsequent to March 23, 1998, the Board finds that 
further examination is warranted as the findings reported in 
connection with the most recent VA examination do not address 
the severity of the veteran's disorder, relative to the new 
criteria.  As such, further examination should be conducted 
on remand.  38 C.F.R. § 4.2.

Regarding the veteran's claims for increased ratings for the 
service-connected traumatic arthritis, a review of VA 
treatment records discloses several notations referable to 
"marked" pain in the shoulders and hips (see January, March 
and July 1997 chart extracts).  While the veteran was 
afforded a VA examination in March 1998, the Board finds that 
examination inadequate for rating purposes and the case must 
be remanded.  38 C.F.R. § 4.2.  

Any examination of musculoskeletal disability done for rating 
purposes must include certain findings and conclusions that 
have heretofore been overlooked in VA examinations of record.  
In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court pointed out that such examinations must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45.  Id.  Additionally, because the Codes used to rate the 
veteran's hip, left shoulder and low back arthritis are cast 
in large measure in terms of limitation of motion, any 
examination for rating purposes must be expressed in terms of 
the degree of additional range-of-motion loss due to any pain 
on use, incoordination, weakness, fatigability, or pain 
during flare-ups.  DeLuca, supra.  

Accordingly, in light of the veteran's complaints of pain, 
the examination ordered on remand should include medical 
determinations on whether the hips, left shoulder or low back 
exhibits pain with use, weakened movement, excess 
fatigability, incoordination, or any other functionally 
disabling symptom.  Additionally, and most importantly, these 
determinations should be expressed in terms of additional 
range-of-motion loss beyond that already demonstrated 
clinically.  In other words, any functional loss found, such 
as the pain complained of by the veteran, must be quantified 
as additional loss of motion.  DeLuca, supra.

The VA examiner who completed the March 1998 examination 
report included a reference to the veteran's report of 
significant chronic discomfort, but there was no quantifiable 
explanation given as to how these symptoms affected the 
veteran, such as in terms of additional range-of-motion loss 
beyond that clinically found.  DeLuca requires that this be 
done.  

In view of the foregoing, and to ensure that VA has met its 
duty to assist the veteran in developing the facts pertinent 
to the claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for the 
service-connected disabilities on appeal 
since March 1997.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.

2.  The veteran should be afforded a VA 
psychiatric examination to evaluate the 
severity of the service-connected PTSD.  
Complete psychological tests should be 
conducted, as deemed necessary.  The 
veteran's work history should be recorded 
in detail.  The claims folder and a copy 
of the current criteria for rating mental 
disorders should be made available to the 
examiner for review.  Based on the 
examination and study of the case, the 
examiner should enter a complete 
multiaxial evaluation, including a score 
on the Global Assessment of Functioning 
scale of Axis V along with an explanation 
of the significance of the assigned 
score.  A complete rationale for all 
opinions expressed must be provided.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
traumatic arthritis of the left and right 
hips, left shoulder and lumbar spine.  
The claims folder and a copy of this 
remand should be made available to the 
examiner prior to the examination so that 
the pertinent clinical records can be 
reviewed in detail.  Any indicated 
special studies necessary to address the 
extent of functional impairment due to 
the veteran's service-connected traumatic 
arthritis of the left and right hips, 
left shoulder and lumbar spine should be 
conducted, and all pertinent clinical 
findings should be reported in detail.  
Findings that take into account all 
functional impairments identified in 
38 C.F.R. §§ 4.40, 4.45 should be 
included.  That is, any functional 
impairment identified should be expressed 
in terms of additional range of motion 
loss beyond that clinically demonstrated.  
See DeLuca, supra.  If this is not 
feasible, then the examiner should so 
state, and explain why.  Complete 
rationale for any opinion expressed must 
be provided. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should again 
review the veteran's claims.  In 
readjudicating the veteran's claim for 
increased ratings for the service-
connected PTSD, the RO should note the 
separate rating periods under 
consideration and consider the old or new 
rating criteria, as appropriate.  Such 
consideration should be afforded in 
accordance with the decisions of the 
Court in the Karnas and Rhodan cases, 
cited above.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












